August 6th.
Per Curiam.
Having taken time to consider this case, we are of opinion that the evidence does not maintain the plaintiffs’ action. The ground of our decision is that a general sale by a sheriff has nothing to do with mortgages on the property. He does not sell to pay them, and his sale does not discharge them. If they are prior to the title of the purchaser, which relates to the date of the judgment on which the sale is, he purchases subject to them and must secure himself by the price which he gives. We say nothing of such sales upon which particular stipulations or agreements are made that mortgages shall be discharged out of the purchase money. Such cases will depend upon their own circumstances. In this case, as it stands upon the demurrer, the defendants must have judgment.